COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In re Shayna (Deboise) Herring

Appellate case number:      01-14-00989-CV

Trial court case number:    2010-45732

Trial court:                247th District Court of Harris County

       On December 12, 2014, relator, Shayna (Deboise) Herring, filed a petition for writ
of habeas corpus arising from a contempt proceeding. That same day, because the trial
court’s December 11, 2014 order had found relator in contempt of a 2011 child custody
order and committed her to serve 180 days in jail on weekends starting that Friday,
December 12, 2014, at 6:00 pm., this Court issued a memorandum order discharging
relator upon the posting of a bond, pending consideration of the petition. See TEX. R.
APP. P. 52.8(b)(3).
        Relator’s petition had named the Honorable Bonnie Crane Hellums as the
respondent, then the presiding judge of the 247th District Court, in this original
proceeding. However, because the Honorable John Schmude became the presiding judge
of the 247th District Court on January 1, 2015, relator filed an unopposed motion to abate
this proceeding to permit the respondent’s successor to reconsider the challenged order.
       Pursuant to Texas Rule of Appellate Procedure 7.2, the Clerk of this Court is
directed to substitute Judge Schmude as the respondent. See TEX. R. APP. P. 7.2(a).
Further, relator’s motion is granted, and this original proceeding is abated and remanded
to the trial court to allow Judge Schmude to reconsider the order made the basis of this
habeas petition. See TEX. R. APP. P. 7.2(b).
       The Court orders the trial court clerk to file, within 30 days of the date of this
order or, if the trial court schedules a hearing, within 30 days of the date of that hearing,
a supplemental clerk’s record with a copy of the successor’s order on reconsideration
with the Clerk of this Court. This case is abated, treated as a closed case, and removed
from this court’s active docket. This original proceeding will be reinstated on this court’s
active docket when a supplemental clerk’s record with a copy of the trial court’s order on
reconsideration, and a supplemental reporter’s record if a hearing is held, are filed in this
court. The court will also consider an appropriate motion to reinstate the original
proceeding filed by either party.
      The December 12, 2014 memorandum order in this case remains stayed. See TEX.
R. APP. P. 52.10(b). This stay is effective until the case in this Court is finally decided or
the Court otherwise orders the stay lifted.
       It is so ORDERED.

Judge’s signature:   /s/ Laura C. Higley
                      Acting individually

Date: March 3, 2015




                                              2